Citation Nr: 1127536	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  09-42 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a muscle injury to the back area due to a stab wound (claimed as a back disorder secondary to stabbing).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1954 to June 1958.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been submitted to reopen the claim on appeal.      

The Board notes that when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Although VA does not maintain strict pleading requirements and allows for a sympathetic reading of claims, the sympathetic reading requirement does not obligate the Board to conduct an exercise in prognostication, but only requires that it consider all claims reasonably raised by the evidence.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

In this case, the Board notes that the Veteran's current claim, of entitlement to service connection for a muscle injury to the back area due to a stab wound, is based upon the same factual basis and symptoms as his original claim for entitlement to service connection for a back disorder secondary to stabbing, which was initially denied in an August 2003 rating decision.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

In an October 2009 statement of the case (SOC), the RO reopened the claim on appeal, but denied it on the merits.  The Board, however, must initially determine whether the Veteran has presented new and material evidence sufficient to reopen the previously denied claim.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened; and there is no prejudice to the appellant's ability to present the case when the Board addresses the issue of whether the claim should be reopened rather than addressing the reopened claim on the merits.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board has therefore listed the issue on the title page accordingly.

In October 2009, the Veteran testified at a personal hearing before a Decision Review Officer (DRO).  In May 2011, the Veteran testified at a Board hearing held before the undersigned Acting Veterans Law Judge.  A copy of each transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West Supp. 2010).

The issue of entitlement to service connection for a muscle injury to the back area due to a stab wound is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The issue of entitlement to service connection for a back disorder secondary to stabbing was denied in a May 2004 rating decision.  

3.  The evidence received since the May 2004 rating decision is new and material evidence.  






CONCLUSIONS OF LAW

1.  The May 2004 rating decision that denied the issue of entitlement to service connection for a back disorder secondary to stabbing is final.  38 U.S.C.A. § 7105(c) (West Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has been submitted since the May 2004 rating decision and the claim of entitlement to service connection for a muscle injury to the back area due to a stab wound is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West Supp. 2010); 38 C.F.R. § 3.156(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Given the favorable decision to reopen the claim on appeal, as discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  


II.  Decision

The Veteran seeks to reopen his service connection claim for a muscle injury to the back area due to a stab wound.  In a May 2004 rating decision, the Veteran was denied service connection for his claim on appeal as there was no evidence showing a link between his claimed disability and service.  This decision was not appealed and thus subsequently became final.  38 U.S.C.A. § 7105 (West Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010). 

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105 (West Supp. 2010); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The evidence that is considered to determine whether new and material evidence has been received is the evidence submitted since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening the appellant's claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).

The evidence received since the May 2004 rating decision includes VA outpatient treatment records from October 2003 to August 2009, an April 2004 VA outpatient x-ray report, an October 2009 DRO hearing transcript, and a May 2011 Board hearing transcript.  

Reviewing the evidence in its entirety, the Board concludes there is sufficient evidentiary basis to reopen the Veteran's service connection claim on appeal.  Specifically, at the January 2011 Board hearing, the Veteran and his representative clarified that the current claim on appeal is not for a back or spine disorder, but rather for muscle damage to the back area due to his stab wound.  This evidence was not previously submitted at the time of the May 2004 rating decision and potentially suggests that the Veteran's clamed muscle injury to the back area is due to his in-service stab wound, which bears directly and substantially upon the specific matter under consideration.  

Thus, the Board finds that the newly submitted evidence, specifically the January 2011 Board hearing transcript, to be both new and material and the Veteran's service connection claim on appeal is reopened.  38 U.S.C.A. § 5108 (West Supp. 2010); 38 C.F.R. § 3.156 (2010).  The adjudication of the underlying claim on the merits is being deferred, pending completion of the development requested below.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a muscle injury to the back area due to a stab wound is reopened; and to that extent only, the appeal is granted.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

As discussed above, the Veteran clarified at the January 2011 Board hearing that his service connection claim is based on a muscle injury to the back area due to a stab wound.  

In April 2004, the Veteran underwent a VA spinal examination in connection with the claim on appeal.  The Board finds that this VA examination report is inadequate to render a decision for the re-characterized claim of entitlement to service connection for a muscle injury to the back area.  As such, there remains some question as to whether the Veteran's claimed muscle injury to the back area is attributable to the stab wound he incurred during military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given the Veteran's personal testimony at the May 2011 Board hearing, the Board finds that an additional VA examination is necessary prior to final appellate review for the claim on appeal.  See Charles v. Principi, 16 Vet. App. 370 (2002) (Under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical examination where, the claimant had been diagnosed to have tinnitus, and had proffered competent lay evidence that he had had continuous symptoms of the disorder [i.e., ringing in the ears] since his discharge.).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
	
1.  Schedule the Veteran for the appropriate VA examination to determine whether the Veteran has a current muscle disorder to the back area, and if so, did it originate from the stab wound he in incurred during his military service.  All efforts made to schedule this examination should be documented and incorporated into the claims file.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted and all diagnoses rendered.  

If it is determined that the Veteran has a current muscle disorder to the back area, the examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the current disability had its origin in service or is in any way related to the Veteran's in-service stab wound.  A rationale for any opinion reached must be provided.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative.

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON THE NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).













Department of Veterans Affairs


